Citation Nr: 0404439	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right eye cataract.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1962 until March 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the veteran has not received a VCAA 
notice letter specific to his claim of entitlement to service 
connection for a right eye cataract.  Thus, he has not been 
adequately apprised of the evidence necessary to substantiate 
that claim.  He has likewise not been satisfactorily informed 
as to his and VA's development responsibilities.  Therefore, 
the requirements under the VCAA and Quartuccio have not been 
met.  

Additionally, in March 2003, a VA examiner offered an opinion 
as to the etiology of the veteran's right eye cataract.  
However, as indicated in the report of examination, the VA 
examiner did not have access to the veteran's claims file at 
that time.  Thus, he could not determine whether the 
veteran's cataract was related to his in-service trauma 
because there was "no C-file to compare to."  The examiner 
did express his belief that the cataract was age-related, but 
added that such belief was speculation in the absence of 
additional medical evidence to draw upon.  Overall, the Board 
finds that another opinion, in which the examiner has access 
to the veteran's claim file, would be useful in the 
adjudication of the appeal and would further be in the 
veteran's best interests.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Contact the VA examiner who offered 
the March 2003 opinion and request that 
he provide an opinion as to the etiology 
of the right eye cataract, based upon a 
complete review of the claims file.  
Specifically, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that a current right eye cataract is due 
to a right eye injury in service, or any 
other incident of service.  The examiner 
should provide a clear rationale for his 
conclusions, which should be supported by 
specific evidence of record.  If the 
examiner offering the March 2003 opinion 
is not available, then another comparably 
qualified examiner may respond in his 
place, following a thorough review of the 
claims file.  In either case, if it is 
believed that further examination is 
necessary in order to fully answer this 
inquiry, then another optometry 
examination should be scheduled.  In such 
case, any necessary tests and procedures 
should be performed and the claims file 
should be reviewed by the examiner in 
conjunction with the evaluation.  

3.  Then, after completing any other 
needed development, readjudicate the 
issue on appeal, considering all newly 
submitted evidence.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




